UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2211


LUZMA KENIDA MARTINEZ-CERON, a/k/a Luzma Kenide Ceron,
a/k/a Luzma K. Ceron, a/k/a Luzma Kenida Martinezceron,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 28, 2015                   Decided:   July 10, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chester Smith, SMITH LAW GROUP, PLLC, Virginia Beach, Virginia,
for Petitioner.    Benjamin C. Mizer, Acting Assistant Attorney
General, Julie M. Iversen, Senior Litigation Counsel, James A.
Hurley,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Luzma          Kenida    Martinez-Ceron         (“Martinez”),           a    native     and

citizen of El Salvador, petitions for review of the Board of

Immigration Appeals’ (“Board”) order dismissing her appeal from

the immigration judge’s denial of her applications for asylum,

withholding            of     removal,     and    protection       under    the       Convention

Against       Torture          (“CAT”). *        We    have    thoroughly           reviewed    the

record,       including          the     evidence      presented     to    the       immigration

court       and    the      transcript      of     Martinez’s      merits       hearing.         We

conclude that the record evidence does not compel any factual

findings contrary to those made by the immigration judge and

affirmed          by    the     Board,    particularly        as   to     the       finding    that

Martinez failed to satisfy the requisite nexus element, see 8

U.S.C. §§ 1158(b)(1)(B)(i),                      1252(b)(4)(B)       (2012);          Hernandez-

Avalos v. Lynch, No. 14-1331, 2015 WL 1936721, at *3 (4th Cir.

Apr.    30,       2015)       (“[A]n     asylum    applicant . . . must              demonstrate

that [membership in a particular social group was] more than an

incidental,            tangential,       superficial      or    subordinate           reason    for

[the] persecution . . . .” (internal quotation marks omitted)),



        *
       Martinez did not substantively challenge the denial of her
application for protection under the CAT. Accordingly, Martinez
has waived appellate review of this issue.           See Suarez-
Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013)
(failing to raise a challenge to the Board’s ruling or finding
in an opening brief waives the issue).



                                                   2
and that substantial evidence supports the Board’s decision to

uphold the denial of Martinez’s applications for relief.                              See

I.N.S. v. Elias–Zacarias, 502 U.S. 478, 481 (1992) (“The BIA’s

determination         that     [an      applicant        is]     not     eligible      for

asylum . . . can          be        reversed          only      if      the       evidence

presented . . . [is]           such    that       a   reasonable      factfinder    would

have     to    conclude      that     the     requisite        fear    of     persecution

existed.”).

       Further, we reject Martinez’s claim that the immigration

judge erred in failing to continue her removal proceedings.                            At

the master calendar hearing prior to the merits hearing, counsel

for Martinez informed the immigration judge that the state post-

conviction proceeding had not been successful, and counsel did

not pursue a continuance at any point thereafter.

       Finally, we are not persuaded that the Board should have

remanded      this    case   to      the    U.S.      Citizenship      and    Immigration

Services (“USCIS”) because of an error in the USCIS’s decision

to withdraw Martinez’s temporary protected status (“TPS”).                             To

be sure, the USCIS ruling referred to a felony conviction that

Martinez does not have.               But the USCIS also detailed Martinez’s

two misdemeanor convictions, which were conceded, and this is a

proper        basis    for        withdrawing          TPS.           See     8     U.S.C.

§ 1254a(c)(2)(B)(i) (2012) (an alien “convicted of any felony or

2 or more misdemeanors committed in the United States” is not

                                              3
eligible for TPS); 8 C.F.R. § 244.4(a) (2014) (same); 8 C.F.R.

§ 244.14(a)(1)        (2014)    (authorizing        the    USCIS      to   withdraw    TPS

granted    to    an    alien     who   “at       any     time    thereafter        becomes

ineligible for such status”).            We thus agree with the Board that

there was no basis for a remand in this case.

     Accordingly,        we    deny    the       petition       for    review    for   the

reasons stated by the Board.             See In re: Martinez-Ceron (B.I.A.

Oct. 9, 2014).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and    argument        would    not    aid    the     decisional

process.

                                                                        PETITION DENIED




                                             4